DETAILED ACTION
	Applicant’s response, filed 05/12/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3-5, 7-12, and 14-19 are pending. 
Claims 2, 6, 13, and 20 are canceled.
Claims 1, 4, 8, 11, 15, and 18 are amended.
Claims 1, 3-5, 7-12, and 14-19 are rejected.
Note with respect to the instant claims: Claims 1, 8, and 15 have each been assigned steps
(a)-(i) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims are originally filed

Specification
The outstanding objections to the Specification are withdrawn in view of the amendments submitted herein.

Drawings
The Drawings submitted 02/04/2019 are accepted. The outstanding objections to the drawings are withdrawn in view of the amendments submitted herein.

Claim Objections
The outstanding objection to claim 15 is withdrawn in view of the amendments submitted herein.

Claim Interpretation
Applicant submits that claim 1 has been amended to clarify the nexus between the collection of sets of features and the first prediction for the selected feature value. As such, the previous interpretation of claim 1 no longer applies.
Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification. See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claims 1, 8, and 15: “determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the known feature value, a second value if shuffling corrected a mismatch between the first prediction and the known feature value, and a third value if shuffling resulted in a loss of a correct prediction for the known feature value”.
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.
Claim Rejections- 35 USC § 112
35 USC § 112(b)
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-5, 7-12, and 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or joint inventors, regards as the invention. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
Claims 1, 8, and 15 recite the limitations “the feature values Vf each comprise… a post-shuffling result for a respective feature f” and “updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f”. First, it is not clear what is meant by “a post-shuffling result” or how the feature values can be associated with such a result as the second claim step of determining a data matrix does not recite shuffling. Second, the relationship between the post-shuffling results recited in each limitation is not clear. If the limitations are intended to be connected, i.e., if the prediction score is stored in the data matrix as the post-shuffling result, it is recommended to amend the second limitation to “updating the data matrix by storing the prediction score as the post-shuffling result for the respective feature f”. If the limitations are not intended to be connected, i.e., if the prediction score is stored in the data matrix as a new post- shuffling result, it is recommended to amend the claims to clearly indicate this. For examination purposes, it is assumed that the limitations are connected.
Claims 1, 8, and 15 recite the limitations “each feature f in F associated with one or more feature values Vf” and “determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature”. In the first limitation, the feature values Vf associated with each feature f was amended from the previously recited known feature values. It is not clear if the known feature value of the first feature was also meant to be amended to a feature value Vf of the first feature, i.e., these are the same feature values, or if the recitations are not intended to be connected. If the recitations are intended to be connected, it is recommended to amend all recitations of “known feature value” in the claims to “feature value Vf”. If the recitations are not intended to be connected, it is not clear what the known feature values are and how they are differentiated from the feature values Vf. For examination purposes, it is assumed that the recitations are intended to be connected.
Claims 1, 8, and 15 recite the limitations “permuting, by the processor, one or more rows of the data matrix”, “determining, by the classifier, a second prediction for the first feature value of the first feature after permuting”, and “determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the known feature value, a second value if shuffling corrected a mismatch between the first prediction and the known feature value, and a third value if shuffling resulted in a loss of a correct prediction for the known feature value”. It is not clear whether permuting is intended to be equivalent to shuffling, thereby producing a post-shuffling result, or if permuting and shuffling are intended to be separate actions. If permuting and shuffling are intended to be equivalent, it is recommended to amend the claims to recite only permuting or shuffling, including either a post-permuting or post-shuffling result. It is assumed that permuting and shuffling are intended to be equivalent. It is noted that if permuting and shuffling are not intended to be equivalent, the claims would be indefinite because the act of shuffling is not recited.
Claims 9 and 16 recite “wherein the prediction score comprises a first value if the first prediction of the feature value and the second prediction of the feature value are equal, a second value if the first prediction of the feature value agrees with the known feature value and the second prediction of the feature value disagrees, and a third value if the second prediction of the feature value agrees with the known feature value and the first prediction of the feature value disagrees with the known feature value”. These claims define the prediction score in an alternate manner from the definition recited in claims 8 and 15. Therefore, it is not clear whether prediction scores definition of claims 9 and 16 is intended to replace or further limit the definitions recited in claims 8 and 15. It is assumed that claims 8 and 15 are intended to provide an alternate definition of a prediction score. It is recommended to amend the claims to recite “wherein the prediction score alternatively comprises” or similar. It is noted that claim 2, which recites similar limitations to claims 9 and 16, has been cancelled by claim amendment, but was not indicated in Applicant’s Remarks. 

Response to Applicant Arguments
	Applicant submits claims 1, 4, 8, 11, 15, and 18 have been amended to clarify the issues raised in the 35 USC 112(b) rejections from the previous Office Action. Accordingly, these rejections are withdrawn.
	Applicant disagrees with the rejection of claims 7 and 14 as being indefinite as the term redescription distance was not defined. Applicant provides locations in the Specification to support the interpretation of a redescription distance. The rejections are withdrawn. It is noted that the term redescription distance is interpreted under the BRI and does not incorporate non-limiting examples from the Specification. As such, a redescription distance will still be interpreted broadly as a distance measure between data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a computing system for identifying and scoring genomic variants in cancer samples [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for organizing and analyzing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1, 8, and 15: determining, by the processor, a data matrix from the genetic and biological data, the data matrix comprising rows having observations O and columns having features F, each feature f in F associated with one or more feature values Vf, wherein each feature f comprises one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease, and wherein the feature values Vfeach comprise one of a genetic variant value identifying an allele for a respective SNP, a phenotype value comprising a disease status for a respective disease, and a post-shuffling result for a respective feature f; determining, by the processor, a collection P of sets of the features F, the collection P representing pathways, genes, or a genetic combination of genotype values, where P is a subset of a power set 2F of all subsets of F; determining, by the classifier, a first prediction for a first feature value of a first feature of one or more features in the collection P, wherein the first prediction comprises a predicted disease status for a first disease; permuting, by the processor, one or more rows of the data matrix; determining, by the classifier, a second prediction for the feature value of the first feature after permuting; and determining, a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the known feature value, a second value if shuffling corrected a mismatch between the first prediction and the known feature value, and a third value if shuffling resulted in a loss of a correct prediction for the known feature value.
Dependent claims 7 and 14: determining, by the processor, a redescription distance based on the prediction score.
Dependent claims 3-5, 9-12, and 16-19 recite additional steps that further limit the judicial exceptions in independent claims 1, 8, and 15, and as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually form a data matrix, analyze the data matrix by determining features and their values, permuting the data matrix, and analyzing the permuted data matrix. There are no specifics as to the methodology involved in “determining” or “permuting” and thus, under the BRI, one could simply, for example make a data matrix using pen and paper. The “permuting” and many of the “determining” steps also involve mathematical techniques, as is supported by the disclosure at [0040-0048] and [0053-0056].  
Therefore, claims 1, 8, and 15, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 8, and 15: “receiving, by a processor, genetic data and biological data; … training a classifier to predict a column in the data matrix ;… and updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f”.
Independent claim 1 includes a “processor”.
Independent claim 8 includes a “computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit”.
Independent claim 15 includes a “processing system comprising: a processor in communication with one or more types of memory, the processor configured to…”.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering and outputting, such as “receiving” data and “updating” or storing data, perform functions of collecting and outputting the data needed to carry out the abstract idea. Further steps directed to “training a classifier” do not integrate the judicial exceptions because the training and the classifier are generically recited. Any classifier could be used to perform these functions and is therefore a generic data gathering step in the claim. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of a “processor”, a “computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit”, and a “processing system comprising: a processor in communication with one or more types of memory, the processor configured to…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Beer (WO 2016/183348 A1, IDS reference) discloses that receiving and storing data and training a classifier are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [9] and [77-86]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1, 8, and 15 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Beer (WO 2016/183348 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0018] and [0082]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
1. 	Applicant traverses the 35 USC 101 rejection of claims 1-20 in the previous Office Action. Applicant submits that, according to the Updated Guidance, a claim limitation that could not be performed entirely in a human’s mind would not qualify as a mental process. Applicant notes that the claim limitations as currently recited cannot be performed entirely in a human’s mind, even with pen and paper, because the claims require training a classifier to predict columns in the data matrix, making predictions before and after row shuffling, and updating the data matrix by storing prediction scores. Applicant submits that a person cannot mentally train classifiers or leverage trained classifiers.
These arguments are not persuasive. As stated in the above rejection and reiterated here, it is considered that a human mind cannot train a classifier or use a trained classifier to analyze data. As such, the step for training a classifier has been identified as an additional element. At Step 2A, Prong 2, where it is determined whether the additional elements integrate the recited exceptions into a practical application, it was found that because the classifier training is recited generically, there is no integration.
2. 	Applicant submits that the presence or alleged use of a mathematical formula does not doom the claimed invention to being an abstract idea. Applicant submits that the claims do purport to cover the mathematical concepts of set theory or matrix permutations/manipulations themselves, but leverage these tools in a specific way to achieve a specific end. Applicant submits that the Office Action appears to broaden the claims beyond their actual scope to render them abstract.
	These arguments are not persuasive. As stated in the above rejection and reiterated here, although the claims do not explicitly claim a mathematical formula, the claimed are performed using mathematical techniques as their only embodiment. These claim features were therefore correctly identified as reciting abstract ideas.
3.	Applicant submits that even if the claims are directed to a judicial exception, the recited judicial exception is integrated into a practical application of said exception because a platform that can identify correlations between genetic variants and phenotypes in a manner that is independent of the methodology offers a practical application in the study of pathogenic pathways. Applicant points to a section in the Specification for support of this assertion.
	These arguments are not persuasive. As stated in the above rejection and reiterated here, the framework outlined in MPEP 2106 requires inquiring whether the additional elements of the claims integrate the recited judicial exceptions into a practical application. The judicial exceptions cannot integrate themselves into a practical application. The additional elements analyzed in above rejection were found to perform data gathering functions or the functions of a generic computer, and as such, did not serve to integrate the recited judicial exceptions into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1, 3-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Galbrun et al. (Statistical Analysis and Data Mining: The ASA Data Science Journal, 2012, 5(4), pp.284-303) as evidenced by Ojala et al. (Statistical Analysis and Data Mining, 2009, 2, pp. 209-230) in view of Guyon (US 2014/0018249), Pahikkala et al. (Algorithms for Molecular Biology, 2012, 7, p. 1-15), and Pahikkala et al. B (IEEE, 2010, p. 325-330). The instant rejection is newly recited and is necessitated by claim amendment. 
	Claim 1 recites a computer-implemented method comprising: 
receiving, by a processor, genetic data and biological data; 
determining, by the processor, a data matrix from the genetic and biological data, the data matrix comprising rows having observations O and columns having features F, each feature f in F associated with one or more feature values Vf, wherein each feature f comprises one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease, and wherein the feature values Vfeach comprise one of a genetic variant value identifying an allele for a respective SNP, a phenotype value comprising a disease status for a respective disease, and a post-shuffling result for a respective feature f; 
determining, by the processor, a collection P of sets of the features F, the collection P representing pathways, genes, or a genetic combination of genotype values, where P is a subset of a power set 2F of all subsets of F; 
training a classifier to predict a column in the data matrix; 
determining, by the classifier, a first prediction for a first feature value of a first feature of one or more features in the collection P, wherein the first prediction comprises a predicted disease status for a first disease; 
permuting, by the processor, one or more rows of the data matrix;
determining, by the classifier, a second prediction for the first feature value of the first feature after permuting; 
determining, by the processor, a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the known feature value, a second value if shuffling corrected a mismatch between the first prediction and the known feature value, and a third value if shuffling resulted in a loss of a correct prediction for the known feature value; and 
updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f.
Regarding claim 1, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches a processor performing the method steps. 
Regarding claim 1, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Garlbrun teaches matrices with rows of entities E (i.e., observations O) and columns of variables V (i.e., features F) (page 285, column 1, paragraph 2). Galbrun teaches   Galbrun teaches truth value assignments, or literals denoted by l, for each of the variables (i.e., feature values Vfcomprising a post-shuffling result for a respective feature f) (page 285, column 1, paragraph 3-4).
Regarding claim 1, step c, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions of a subset of entities which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, paragraph 2). Insofar as Galbrun teaches identifying an algorithm for redescription mining, it is considered that Galbrun fairly teaches the limitation of determining a collection P of sets of features F.
Regarding claim 1, step e, Galbrun teaches computing a p-value for all redescriptions (i.e., a first prediction for a first feature value) of pairs of variables between the two sets of characterizing variables, where higher p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1).  
Regarding claim 1, step f, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix as a randomization method (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1), as evidenced by the teachings of Ojala for permuting the values in either rows or columns (page 224, column 2, paragraph 2 - swap-randomization). 
Regarding claim 1, step g, as Galbrun teaches rerunning the algorithm on the randomization matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a second prediction for the first feature value after permuting.
Regarding claim 1, step h, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions that have the same or higher accuracy than some redescriptions found from the original data, that redescription is deemed insignificant, otherwise it is significant (i.e., a prediction score) (page 293, column 2, paragraph 6). As Galbrun teaches scenarios where p-values are calculated when appending a literal l (i.e., first feature value) to a redescription (page 291, column 2, paragraph 5 through page 292, column 1, paragraph 2), it is considered that Galbrun fairly teaches the limitation of determining a prediction score based on the first prediction, the second prediction, and a first feature value of the first feature. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6). Although Galbrun does not explicitly teach applying a separate value to redescriptions with equal or higher accuracies in random matrices, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), respectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data.
However, the prior art to Guyon teaches analyzing gene expression data using learning machines such as support vector machines (SVM) and ridge regression classifiers to rank genes according to their ability to distinguish between BPH (benign prostatic hyperplasia) and all other conditions (abstract). As Guyon teaches a computer that operates in a networked environment using logical connections to remote computers and servers [0026], it is considered that the computer of Guyon is capable of receiving data. Guyon teaches analyzing gene expression data (i.e., genetic data) collected from tissue samples from different locations and with different cell types (i.e., biological data): Stomal cells (from the supporting tissue of the prostate, not participating in its function); Normal organ cells; Benign prostatic hyperplasia cells (BPH); Dysplasia cells (cancer precursor stage) and Cancer cells (of various grades indicating the stage of the cancer) (step a) ([0043] and TABLE 3). Guyon teaches analyzing data consisting of a matrix of 87 lines (samples) (i.e., observations O) and 22283 columns (genes) (i.e., features F; step b) [0176]. Guyon teaches selecting genes (i.e., a collection P of sets of the features F) based on their individual separating power, as measured by AUC (area under the ROC curve) (i.e., a first prediction) [0177]. Guyon teaches training a classifier with 10x10 fold cross validation for feature selection (i.e., training a classifier to predict a column in the data matrix; step d) [0182]. Guyon teaches permuting the matrix columns to obtain random genes [0178]. Guyon teaches measuring the AUC of the random genes (i.e., a second prediction) and comparing it to the AUC of the genes to calculate a p value (i.e., a prediction score) [0178].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. Regarding the permutation step, Guyon teaches permuting the gene columns in the matrix, but it would have been obvious to permute the rows if the matrix were transposed so that the genes occupied the rows, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable because data in a matrix are numbers and are interchangeable, and the identity of those data would not affect the results of permutation. 
Neither Galbrun nor Guyon specifically teach: each feature f comprising one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease or feature values Vf comprising a genetic variant value identifying an allele for a respective SNP and a phenotype value comprising a disease status for a respective disease (step b); collection P being a subset of a power set 2f of all subsets of F (step c); training or using a classifier (steps d, e, and g); that the first prediction comprises a predicted disease status for a first disease (step e); or updating the matrix by storing the prediction score (step i).
However, the prior art to Pahikkala teaches an algorithm for performing wrapper-based feature selection on the genome-wide level (abstract). Regarding step b, Pahikkala teaches a training set of m examples, each having n real valued features (i.e., features F) of SNPs and a class label denoting positive or negative classes of disease (i.e., each feature f) indicating the alleles present in the SNP as 0, 1, or 2 and the status of the disease (i.e., feature values Vf) (page 4, column 1, paragraph 1), that are stored in matrices (page 4, column 1, paragraph 2-3). Regarding steps c-d, Pahikkala teaches that in a wrapper model, the selection of features (i.e., collection P) through interaction with a classifier training method and consists of a search over the power set of features (i.e., a power set 2F of all subsets of F) (page 2, column 2, paragraph 2; page 4, column 2, paragraph 2 through page 7, column 2, paragraph 2). Regarding step e, Pahikkala teaches computed the individual AUC of each of the 50 selected features, where the combined phenotypic effect of the selected variants shows the accuracy of the trained model (i.e., the first prediction comprises a predicted disease status for a first disease). Regarding step f, Pahikkala teaches conducting a feature selection based on a random permutation of the class labels in data identical to those used in the original run (page 11, column 1, paragraph 1). Regarding step g, Pahikkala teaches selecting the top 50 features as before permutation and recording the resulting AUC of the trained classifier implemented on the test set (page 11, column 1, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon with the method of Pahikkala because both Galbrun and Pahikkala teach methods for redescription analysis of biological data. The motivation to combine these methods would have been to provide a wrapper model for selecting features through interaction with a classifier training method that scores the feature sets to evaluate their quality, as taught by Pahikkala (p. 2, col. 2, par. 2) that is also capable of incorporating categorical and real-valued data, as taught by Galbrun (abstract).  One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, because the method of Galbrun would allow for the selection of categorical and real-valued data and the method of Pahikkala would allow for methods to evaluate the quality of the selected features.  
Neither Galbrun, Guyon, nor Pahikkala specifically teach step i, updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f.
However, the prior art to Pahikkala B teaches an algorithm for greedy forward feature selection for regularized least-squares (RLS) regression and classification (abstract). Pahikkala B teaches adding or removing the effects of a feature by updating the learned predictors (page 325, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon and Pahikkala with the method of Pahikkala B because all of the cited references are in the same field of endeavor. The motivation would have been to update the predictor, as taught by Pahikkala B (page 325, column 2, paragraph 2). As Pahikkala teaches updating the predictor based on changes in the matrix, it would have been obvious to use the teachings of Pahikkala B to update any feature in a matrix because such an act would be a simple substitution of updating one parameter for another  One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable because the act of storing results would not be expected to alter the performance of the methods used to obtain those results.
Regarding claim 3, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. 
Regarding claim 4, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. Guyon teaches separating the expression data using machine learning for BPH vs non BPH patients (i.e., phenotype values) [0194].
Regarding claims 3 and 4, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon, Pahikkala, and Pahikkala B with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. 
Regarding claim 6, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun is considered as teaching the calculation of a p-value (i.e., second predicted feature value) for random matrices after matrix permutation as described above. 
Regarding claim 7, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun teaches that the accuracy of a redescription is calculated using a Jaccard coefficient (i.e., redescription distance) (page 285, column 2, paragraph 4). As Galbrun teaches comparing the accuracies of the original matrix and the random matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a redescription distance based on the prediction score. 
Claim 8 recites computer program product comprising a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
receiving genetic data and biological data; 
determining a data matrix from the genetic and biological data, the data matrix comprising rows having observations O and columns having features F, each feature f in F associated with one or more feature values Vf, wherein each feature f comprises one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease, and wherein the feature values Vf each comprise one of a genetic variant value identifying an allele for a respective SNP, a phenotype value comprising a disease status for a respective disease, and a post-shuffling result for a respective feature f; 
determining a collection P of sets of the features F, the collection P representing pathways, genes, or a genetic combination of genotype values, where P is a subset of a power set 2F of all subsets of F; 
training a classifier to predict a column in the data matrix; 
determining, by the classifier, a first prediction for a first feature value of a first feature of one or more features in the collection P, wherein the first prediction comprises a predicted disease status for a first disease; 
permuting one or more rows of the data matrix;
determining, by the classifier, a second prediction for the first feature value of the first feature after permuting; 
determining a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the known feature value, a second value if shuffling corrected a mismatch between the first prediction and the known feature value, and a third value if shuffling resulted in a loss of a correct prediction for the known feature value; and 
updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f.
Regarding claim 8, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches a processor performing the method steps. 
Regarding claim 8, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Garlbrun teaches matrices with rows of entities E (i.e., observations O) and columns of variables V (i.e., features F) (page 285, column 1, paragraph 2). Galbrun teaches   Galbrun teaches truth value assignments, or literals denoted by l, for each of the variables (i.e., feature values Vf comprising a post-shuffling result for a respective feature f) (page 285, column 1, paragraph 3-4).
Regarding claim 8, step c, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions of a subset of entities which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, paragraph 2). Insofar as Galbrun teaches identifying an algorithm for redescription mining, it is considered that Galbrun fairly teaches the limitation of determining a collection P of sets of features F.
Regarding claim 8, step e, Galbrun teaches computing a p-value for all redescriptions (i.e., a first prediction for a first feature value) of pairs of variables between the two sets of characterizing variables, where higher p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1).  
Regarding claim 8, step f, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix as a randomization method (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1), as evidenced by the teachings of Ojala for permuting the values in either rows or columns (page 224, column 2, paragraph 2 - swap-randomization). 
Regarding claim 8, step g, as Galbrun teaches rerunning the algorithm on the randomization matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a second prediction for the first feature value after permuting.
Regarding claim 8, step h, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions that have the same or higher accuracy than some redescriptions found from the original data, that redescription is deemed insignificant, otherwise it is significant (i.e., a prediction score) (page 293, column 2, paragraph 6). As Galbrun teaches scenarios where p-values are calculated when appending a literal l (i.e., first feature value) to a redescription (page 291, column 2, paragraph 5 through page 292, column 1, paragraph 2), it is considered that Galbrun fairly teaches the limitation of determining a prediction score based on the first prediction, the second prediction, and a first feature value of the first feature. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6). Although Galbrun does not explicitly teach applying a separate value to redescriptions with equal or higher accuracies in random matrices, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), respectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data.
However, the prior art to Guyon teaches analyzing gene expression data using learning machines such as support vector machines (SVM) and ridge regression classifiers to rank genes according to their ability to distinguish between BPH (benign prostatic hyperplasia) and all other conditions (abstract). As Guyon teaches a computer that operates in a networked environment using logical connections to remote computers and servers [0026], it is considered that the computer of Guyon is capable of receiving data. Guyon teaches analyzing gene expression data (i.e., genetic data) collected from tissue samples from different locations and with different cell types (i.e., biological data): Stomal cells (from the supporting tissue of the prostate, not participating in its function); Normal organ cells; Benign prostatic hyperplasia cells (BPH); Dysplasia cells (cancer precursor stage) and Cancer cells (of various grades indicating the stage of the cancer) (step a) ([0043] and TABLE 3). Guyon teaches analyzing data consisting of a matrix of 87 lines (samples) (i.e., observations O) and 22283 columns (genes) (i.e., features F; step b) [0176]. Guyon teaches selecting genes (i.e., a collection P of sets of the features F) based on their individual separating power, as measured by AUC (area under the ROC curve) (i.e., a first prediction) [0177]. Guyon teaches training a classifier with 10x10 fold cross validation for feature selection (i.e., training a classifier to predict a column in the data matrix; step d) [0182]. Guyon teaches permuting the matrix columns to obtain random genes [0178]. Guyon teaches measuring the AUC of the random genes (i.e., a second prediction) and comparing it to the AUC of the genes to calculate a p value (i.e., a prediction score) [0178].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. Regarding the permutation step, Guyon teaches permuting the gene columns in the matrix, but it would have been obvious to permute the rows if the matrix were transposed so that the genes occupied the rows, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable because data in a matrix are numbers and are interchangeable, and the identity of those data would not affect the results of permutation. 
Neither Galbrun nor Guyon specifically teach: each feature f comprising one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease or feature values Vf comprising a genetic variant value identifying an allele for a respective SNP and a phenotype value comprising a disease status for a respective disease (step b); collection P being a subset of a power set 2F of all subsets of F (step c); training or using a classifier (steps d, e, and g); that the first prediction comprises a predicted disease status for a first disease (step e); or updating the matrix by storing the prediction score (step i).
However, the prior art to Pahikkala teaches an algorithm for performing wrapper-based feature selection on the genome-wide level (abstract). Regarding step b, Pahikkala teaches a training set of m examples, each having n real valued features (i.e., features F) of SNPs and a class label denoting positive or negative classes of disease (i.e., each feature f) indicating the alleles present in the SNP as 0, 1, or 2 and the status of the disease (i.e., feature values Vf) (page 4, column 1, paragraph 1), that are stored in matrices (page 4, column 1, paragraph 2-3). Regarding steps c-d, Pahikkala teaches that in a wrapper model, the selection of features (i.e., collection P) through interaction with a classifier training method and consists of a search over the power set of features (i.e., a power set 2F of all subsets of F) (page 2, column 2, paragraph 2; page 4, column 2, paragraph 2 through page 7, column 2, paragraph 2). Regarding step e, Pahikkala teaches computed the individual AUC of each of the 50 selected features, where the combined phenotypic effect of the selected variants shows the accuracy of the trained model (i.e., the first prediction comprises a predicted disease status for a first disease). Regarding step f, Pahikkala teaches conducting a feature selection based on a random permutation of the class labels in data identical to those used in the original run (page 11, column 1, paragraph 1). Regarding step g, Pahikkala teaches selecting the top 50 features as before permutation and recording the resulting AUC of the trained classifier implemented on the test set (page 11, column 1, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon with the method of Pahikkala because both Galbrun and Pahikkala teach methods for redescription analysis of biological data. The motivation to combine these methods would have been to provide a wrapper model for selecting features through interaction with a classifier training method that scores the feature sets to evaluate their quality, as taught by Pahikkala (p. 2, col. 2, par. 2) that is also capable of incorporating categorical and real-valued data, as taught by Galbrun (abstract).  One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, because the method of Galbrun would allow for the selection of categorical and real-valued data and the method of Pahikkala would allow for methods to evaluate the quality of the selected features.  
Neither Galbrun, Guyon, nor Pahikkala specifically teach step i, updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f.
However, the prior art to Pahikkala B teaches an algorithm for greedy forward feature selection for regularized least-squares (RLS) regression and classification (abstract). Pahikkala Bteaches adding or removing the effects of a feature by updating the learned predictors (page 325, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon and Pahikkala with the method of Pahikkala B because all of the cited references are in the same field of endeavor. The motivation would have been to update the predictor, as taught by Pahikkala B (page 325, column 2, paragraph 2). As Pahikkala teaches updating the predictor based on changes in the matrix, it would have been obvious to use the teachings of Pahikkala B to update any feature in a matrix because such an act would be a simple substitution of updating one parameter for another  One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable because the act of storing results would not be expected to alter the performance of the methods used to obtain those results.
Regarding claim 9, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer program product of claim 8. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6).
Galbrun only teaches applying one value of insignificant to redescriptions with equal or higher accuracies in random matrices and does not specifically teach applying a separate value to these two scenarios. However, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.  
Regarding claim 10, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer program product of claim 1. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. 
Regarding claim 11, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer program product of claim 1. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. Guyon teaches separating the expression data using machine learning for BPH vs non BPH patients (i.e., phenotype values) [0194].
Regarding claims 10 and 11, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon, Pahikkala, and Pahikkala B with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. Regarding claim 13, Galbrun in view of Guyon teach the computer program product of claim 8. Galbrun is considered as teaching the calculation of a p-value (i.e., second predicted feature value) for random matrices after matrix permutation as described above. 
Regarding claim 14, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer program product of claim 8. Galbrun teaches that the accuracy of a redescription is calculated using a Jaccard coefficient (i.e., redescription distance) (page 285, column 2, paragraph 4). As Galbrun teaches comparing the accuracies of the original matrix and the random matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a redescription distance based on the prediction score. 
Claim 15 recites a processing system comprising: a processor in communication with one or more types of memory, the processor configured to:
receive genetic data and biological data; 
determine a data matrix from the genetic and biological data, the data matrix comprising rows having observations O and columns having features F, each feature f in F associated with one or more feature values Vf, wherein each feature f comprises one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease, and wherein the feature values Vf each comprise one of a genetic variant value identifying an allele for a respective SNP, a phenotype value comprising a disease status for a respective disease, and a post-shuffling result for a respective feature f; 
determine a collection P of sets of the features F, the collection P representing pathways, genes, or a genetic combination of genotype values, where P is a subset of a power set 2F of all subsets of F; 
training a classifier to predict a column in the data matrix; 
determine, by the classifier, a first prediction for a first feature value of a first feature of one or more features in the collection P, wherein the first prediction comprises a predicted disease status for a first disease; 
permute one or more rows of the data matrix;
determine, by the classifier, a second prediction for the first feature value of the first feature after permuting; 
determine a prediction score based on the first prediction, the second prediction, and a known feature value of the first feature, wherein the prediction score comprises a first value if, after shuffling, the first prediction and the second prediction share a same predictive ability with respect to the known feature value, a second value if shuffling corrected a mismatch between the first prediction and the known feature value, and a third value if shuffling resulted in a loss of a correct prediction for the known feature value; and 
updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f.
Regarding claim 15, the prior art to Galbrun teaches extending redescription mining to categorical and real-valued data (abstract). Galbrun teaches that in redescription mining, the input contains entities with two sets of characterizing variables, and the task is to find a pair of queries, one query for both sets of variables, such that both queries describe almost the same set of entities (page 284, column 2, paragraph 2). As Galbrun teaches an algorithm (i.e., a computer-implemented method) (abstract), it is considered that Galbrun fairly teaches a processor performing the method steps. 
Regarding claim 15, step b, Galbrun teaches the representation of data using matrices with three types of variables (i.e., features): Boolean, categorical, and numerical (page 285, column 1, paragraph 3-4). Garlbrun teaches matrices with rows of entities E (i.e., observations O) and columns of variables V (i.e., features F) (page 285, column 1, paragraph 2). Galbrun teaches   Galbrun teaches truth value assignments, or literals denoted by l, for each of the variables (i.e., feature values Vf comprising a post-shuffling result for a respective feature f) (page 285, column 1, paragraph 3-4).
Regarding claim 15, step c, Galbrun teaches that redescription mining aims to simultaneously find multiple descriptions of a subset of entities which is not previously specified and select the few relevant among a potentially large set of variables (page 286, column 2, paragraph 2). Insofar as Galbrun teaches identifying an algorithm for redescription mining, it is considered that Galbrun fairly teaches the limitation of determining a collection P of sets of features F.
Regarding claim 15, step e, Galbrun teaches computing a p-value for all redescriptions (i.e., a first prediction for a first feature value) of pairs of variables between the two sets of characterizing variables, where higher p-values represent less significant queries (page 291, column 2, paragraph 5, through page 292, column 1, paragraph 1).  
Regarding claim 15, step f, Galbrun teaches using property-preserving randomization methods, where the algorithm run on the original matrix is rerun using a random matrix (page 293, column 2, paragraph 6). Galbrun teaches permuting the matrix as a randomization method (page 293, column 2, paragraph 7 through page 294, column 1, paragraph 1), as evidenced by the teachings of Ojala for permuting the values in either rows or columns (page 224, column 2, paragraph 2 - swap-randomization). 
Regarding claim 15, step g, as Galbrun teaches rerunning the algorithm on the randomization matrices as described above, it is considered that Galbrun fairly teaches the limitation of determining a second prediction for the first feature value after permuting.
Regarding claim 15, step h, Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions that have the same or higher accuracy than some redescriptions found from the original data, that redescription is deemed insignificant, otherwise it is significant (i.e., a prediction score) (page 293, column 2, paragraph 6). As Galbrun teaches scenarios where p-values are calculated when appending a literal l (i.e., first feature value) to a redescription (page 291, column 2, paragraph 5 through page 292, column 1, paragraph 2), it is considered that Galbrun fairly teaches the limitation of determining a prediction score based on the first prediction, the second prediction, and a first feature value of the first feature. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6). Although Galbrun does not explicitly teach applying a separate value to redescriptions with equal or higher accuracies in random matrices, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
	Galbrun teaches that a goal in medical sciences is to find subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). While the patients, their symptoms, and their similar genes can be considered as the entities, the categorical data (i.e., biological data), and the numerical data (i.e., genetic data), respectively, taught by Galbrun as described above, Galbrun does not specifically teach analyzing genetic and biological data.
However, the prior art to Guyon teaches analyzing gene expression data using learning machines such as support vector machines (SVM) and ridge regression classifiers to rank genes according to their ability to distinguish between BPH (benign prostatic hyperplasia) and all other conditions (abstract). As Guyon teaches a computer that operates in a networked environment using logical connections to remote computers and servers [0026], it is considered that the computer of Guyon is capable of receiving data. Guyon teaches analyzing gene expression data (i.e., genetic data) collected from tissue samples from different locations and with different cell types (i.e., biological data): Stomal cells (from the supporting tissue of the prostate, not participating in its function); Normal organ cells; Benign prostatic hyperplasia cells (BPH); Dysplasia cells (cancer precursor stage) and Cancer cells (of various grades indicating the stage of the cancer) (step a) ([0043] and TABLE 3). Guyon teaches analyzing data consisting of a matrix of 87 lines (samples) (i.e., observations O) and 22283 columns (genes) (i.e., features F; step b) [0176]. Guyon teaches selecting genes (i.e., a collection P of sets of the features F) based on their individual separating power, as measured by AUC (area under the ROC curve) (i.e., a first prediction) [0177]. Guyon teaches training a classifier with 10x10 fold cross validation for feature selection (i.e., training a classifier to predict a column in the data matrix; step d) [0182]. Guyon teaches permuting the matrix columns to obtain random genes [0178]. Guyon teaches measuring the AUC of the random genes (i.e., a second prediction) and comparing it to the AUC of the genes to calculate a p value (i.e., a prediction score) [0178].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun. Regarding the permutation step, Guyon teaches permuting the gene columns in the matrix, but it would have been obvious to permute the rows if the matrix were transposed so that the genes occupied the rows, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable because data in a matrix are numbers and are interchangeable, and the identity of those data would not affect the results of permutation. 
Neither Galbrun nor Guyon specifically teach: each feature f comprising one of a genetic variant comprising a single nucleotide polymorphism (SNP) and a phenotype comprising a disease or feature values Vf comprising a genetic variant value identifying an allele for a respective SNP and a phenotype value comprising a disease status for a respective disease (step b); collection P being a subset of a power set 2F of all subsets of F (step c); training or using a classifier (steps d, e, and g); that the first prediction comprises a predicted disease status for a first disease (step e); or updating the matrix by storing the prediction score (step i).
However, the prior art to Pahikkala teaches an algorithm for performing wrapper-based feature selection on the genome-wide level (abstract). Regarding step b, Pahikkala teaches a training set of m examples, each having n real valued features (i.e., features F) of SNPs and a class label denoting positive or negative classes of disease (i.e., each feature f) indicating the alleles present in the SNP as 0, 1, or 2 and the status of the disease (i.e., feature values Vf) (page 4, column 1, paragraph 1), that are stored in matrices (page 4, column 1, paragraph 2-3). Regarding steps c-d, Pahikkala teaches that in a wrapper model, the selection of features (i.e., collection P) through interaction with a classifier training method and consists of a search over the power set of features (i.e., a power set 2F of all subsets of F) (page 2, column 2, paragraph 2; page 4, column 2, paragraph 2 through page 7, column 2, paragraph 2). Regarding step e, Pahikkala teaches computed the individual AUC of each of the 50 selected features, where the combined phenotypic effect of the selected variants shows the accuracy of the trained model (i.e., the first prediction comprises a predicted disease status for a first disease). Regarding step f, Pahikkala teaches conducting a feature selection based on a random permutation of the class labels in data identical to those used in the original run (page 11, column 1, paragraph 1). Regarding step g, Pahikkala teaches selecting the top 50 features as before permutation and recording the resulting AUC of the trained classifier implemented on the test set (page 11, column 1, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon with the method of Pahikkala because both Galbrun and Pahikkala teach methods for redescription analysis of biological data. The motivation to combine these methods would have been to provide a wrapper model for selecting features through interaction with a classifier training method that scores the feature sets to evaluate their quality, as taught by Pahikkala (p. 2, col. 2, par. 2) that is also capable of incorporating categorical and real-valued data, as taught by Galbrun (abstract).  One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, because the method of Galbrun would allow for the selection of categorical and real-valued data and the method of Pahikkala would allow for methods to evaluate the quality of the selected features.  
Neither Galbrun, Guyon, nor Pahikkala specifically teach step i, updating the data matrix by storing the prediction score as a post-shuffling result for the respective feature f.
However, the prior art to Pahikkala B teaches an algorithm for greedy forward feature selection for regularized least-squares (RLS) regression and classification (abstract). Pahikkala Bteaches adding or removing the effects of a feature by updating the learned predictors (page 325, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon and Pahikkala with the method of Pahikkala B because all of the cited references are in the same field of endeavor. The motivation would have been to update the predictor, as taught by Pahikkala B (page 325, column 2, paragraph 2). As Pahikkala teaches updating the predictor based on changes in the matrix, it would have been obvious to use the teachings of Pahikkala B to update any feature in a matrix because such an act would be a simple substitution of updating one parameter for another  One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable because the act of storing results would not be expected to alter the performance of the methods used to obtain those results.
Regarding claim 16, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the processing system of claim 15. Galbrun teaches comparing the results of the original matrix and the random matrices, and if the random matrices contain multiple redescriptions (i.e., second prediction) that have the same (i.e., the first prediction and the second prediction are equal) or higher accuracy (i.e., the second prediction agrees with the known feature value and the first prediction disagrees with the known feature value) than some redescriptions found from the original data (i.e., first prediction), that redescription is deemed insignificant (i.e., a first and a third value), otherwise it is significant (i.e., a second value if the first prediction agrees with the known feature value and the second prediction disagrees) (page 293, column 2, paragraph 6).
Galbrun only teaches applying one value of insignificant to redescriptions with equal or higher accuracies in random matrices and does not specifically teach applying a separate value to these two scenarios. However, it would have been prima facie obvious to do so as Galburn teaches both scenarios of equal and higher accuracies, and assigning separate values to those scenarios would have been obvious because one of ordinary skill in the art would have been able to carry out such a modification, and the results would have been reasonably predictable, i.e., three categories would have been created rather than two. To do so would have been an obvious extension of applying separate values to two categories already taught by Galbrun.
Regarding claim 17, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the processing system of claim 15. Galbrun does not teach that the data matrix comprises genotype values for one or more patients. 
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. 
Regarding claim 18, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the processing system of claim 15. Galbrun does not teach that the feature values comprise genotype values or phenotype values for one or more patients.
However, Guyon teaches analyzing gene expression data (i.e., genotype values) in a matrix as described above. Guyon teaches processing tissues obtained from patients that had cancer to obtain gene expression values [0037]. Guyon teaches separating the expression data using machine learning for BPH vs non BPH patients (i.e., phenotype values) [0194].
Regarding claims 17 and 18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Galbrun in view of Guyon, Pahikkala, and Pahikkala B with the data of Guyon. The motivation would have been to develop a redescription mining algorithm for finding multiple descriptions of the same entities, as taught by Galbrun (abstract), that could meet the goal of finding subsets of patients sharing similar symptoms and similar genes, as suggested by Galbrun (page 284, column 1, paragraph 1). Thus, it would have been obvious to substitute the genetic and biological data of Guyon for the numerical and categorical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as such a substitution was already suggested by Galbrun.  
B.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galbrun in view of Guyon, Pahikkala, and Pahikkala B, as applied to claims 1, 8, and 15, and in further view of Raadsma (WO 2008/025093 A1). The following rejection is newly recited and is necessitated by claim amendment.  
Regarding claim 5, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer-implemented method of claim 1. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs). 
However, the prior art to Raadsma teaches methods for predicting genetic and phenotypic merit in individuals on the basis of genome-wide marker information. Raadsma teaches the construction of a matrix of coefficients capable of relating any marker variants to variation in the trait information of the training population by using information reduction procedures that rely on a training data set in which animals have data on explanatory variables like SNP genotypes and traits [0255]. Raadsma teaches removing SNPs that do not show variation and arranging the remaining SNPs into a matrix [0262]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method and data of Galbrun in view of Guyon, Pahikkala, and Pahikkala B with the SNP data of Raadsma. The motivation would have been to provide an improved method for analyzing genotype data to predict the correlation between gene markers such as single nucleotide polymorphisms (SNPs) and beneficial phenotypic traits, as taught by Raadsma [0006] to meet the suggested application of the method taught by Galbrun for finding subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). As Galbrun does not restrict the type of genetic data that could be analyzed to achieve this goal, the analysis of gene expression data or SNPs would be obvious variations. Thus, it would have been obvious to substitute the genetic data of Raadsma for the numerical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable as Raadsma demonstrates the inclusion of SNPs in a data matrix that could be used by any algorithm with a data matrix input. 
Regarding claim 12, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the computer program product of claim 8. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs).  
However, the prior art to Raadsma teaches methods for predicting genetic and phenotypic merit in individuals on the basis of genome-wide marker information. Raadsma teaches the construction of a matrix of coefficients capable of relating any marker variants to variation in the trait information of the training population by using information reduction procedures that rely on a training data set in which animals have data on explanatory variables like SNP genotypes and traits [0255]. Raadsma teaches removing SNPs that do not show variation and arranging the remaining SNPs into a matrix [0262]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method and data of Galbrun in view of Guyon, Pahikkala, and Pahikkala B with the SNP data of Raadsma. The motivation would have been to provide an improved method for analyzing genotype data to predict the correlation between gene markers such as single nucleotide polymorphisms (SNPs) and beneficial phenotypic traits, as taught by Raadsma [0006] to meet the suggested application of the method taught by Galbrun for finding subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). As Galbrun does not restrict the type of genetic data that could be analyzed to achieve this goal, the analysis of gene expression data or SNPs would be obvious variations. Thus, it would have been obvious to substitute the genetic data of Raadsma for the numerical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable as Raadsma demonstrates the inclusion of SNPs in a data matrix that could be used by any algorithm with a data matrix input. 
Regarding claim 19, Galbrun in view of Guyon, Pahikkala, and Pahikkala B teach the processing system of claim 15. Galbrun does not teach a collection of sets of single nucleotide polymorphisms (SNPs).
However, the prior art to Raadsma teaches methods for predicting genetic and phenotypic merit in individuals on the basis of genome-wide marker information. Raadsma teaches the construction of a matrix of coefficients capable of relating any marker variants to variation in the trait information of the training population by using information reduction procedures that rely on a training data set in which animals have data on explanatory variables like SNP genotypes and traits [0255]. Raadsma teaches removing SNPs that do not show variation and arranging the remaining SNPs into a matrix [0262]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method and data of Galbrun in view of Guyon, Pahikkala, and Pahikkala B with the SNP data of Raadsma. The motivation would have been to provide an improved method for analyzing genotype data to predict the correlation between gene markers such as single nucleotide polymorphisms (SNPs) and beneficial phenotypic traits, as taught by Raadsma [0006] to meet the suggested application of the method taught by Galbrun for finding subsets of patients sharing similar symptoms and similar genes (page 284, column 1, paragraph 1). As Galbrun does not restrict the type of genetic data that could be analyzed to achieve this goal, the analysis of gene expression data or SNPs would be obvious variations. Thus, it would have been obvious to substitute the genetic data of Raadsma for the numerical data of Galbrun, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable as Raadsma demonstrates the inclusion of SNPs in a data matrix that could be used by any algorithm with a data matrix input. 

Response to Applicant Arguments
	With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631          
        
/Lori A. Clow/Primary Examiner, Art Unit 1631